Order entered October 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01456-CV

                         JUDY HARALSON EDWARDS, Appellant

                                               V.

                               JAMES O. EDWARDS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05457-C

                                           ORDER

       The Court has before it the motion of appellant Judy Haralson Edwards to stay execution
of a writ of possession. “A judgment of a county court may not under any circumstances be
stayed pending appeal unless, within 10 days of the signing of the judgment, the appellant files a
supersedeas bond in an amount set by the county court.” TEX. PROP. CODE ANN. § 24.007 (West
Supp. 2012).
       The documents before the Court reflect that the trial court’s judgment was signed on
October 17, 2013, and appellant did not file a supersedeas bond within ten days of that date.
Accordingly, we DENY the motion to stay execution of the writ of possession.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE